Citation Nr: 0011027
Decision Date: 05/30/00	Archive Date: 09/08/00

DOCKET NO. 99-01 322               DATE MAY 30, 2000

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

ORDER

The following corrections are made in a decision issued by the
Board in this case on April 26, 2000:

On page 3, line 3, and on page 5, lines 1, 5, and 21, "3.305 " is
corrected to read "20.305."

On page 4, line 24, and on page 5, line 21, "3.302" is corrected to
read "20.302."

J. SHERMAN ROBERTS 
Member, Board of Veterans' Appeals



Citation Nr: 0011027  
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  99-01 322 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the substantive appeal from the October 1997 rating 
decision that denied reopening of a claim of entitlement to 
service connection for arthritis of multiple joints was 
timely.


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from August 1968 to August 
1970.

This appeal is from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The RO denied the 
appellant's application to reopen a claim of entitlement to 
service connection for arthritis of multiple joints.  Upon 
receipt of the case, the Board of Veteran's Appeals (Board or 
BVA) determined there was reason to consider whether the 
appellant had filed a timely appeal from the rating decision.  
The Board informed the appellant by letter of February 8, 
2000, of its intent to consider the timeliness of his appeal, 
providing a copy of the letter to his representative.  The 
appellant replied to the Board's letter in February 2000.  
The Board now considers the issue.


FINDINGS OF FACT

1.  The RO informed the appellant of the result of the 
October 1997 rating decision and of his appellate rights in a 
letter mailed October 24, 1997.

2.  The appellant filed a notice of disagreement with the 
October 1997 rating decision on October 23, 1998.

3.  The RO mailed a statement of the case with an enclosed 
appeal form and instructions including a statement of the 
time limit to appeal to the BVA on November 5, 1998.

4.  The RO received a substantive appeal on January 12, 1999.



CONCLUSIONS OF LAW

1.  The appeal from the October 1997 rating decision of the 
Department of Veterans Affairs North Little Rock, Regional 
Office was not perfected timely.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§  20.302(b), 3.305 (1999).

2.  The Board of Veterans' Appeals does not have jurisdiction 
to review the October 1997 rating decision of the Department 
of Veterans Affairs North Little Rock, Arkansas, Regional 
Office.  38 U.S.C.A. § 7108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The North Little Rock, Arkansas, regional office (RO) denied 
the appellant's application to reopen a claim for VA 
disability compensation (service connection) for arthritis of 
multiple joints in a rating decision of October 24, 1997.  
The RO notified him of the decision in a letter of the same 
date.  On October 23, 1998, the RO received appellant's 
notice of disagreement.  The RO mailed him a statement of the 
case (SOC) on November 5, 1998, with instruction on how to 
perfect the appeal.  On January 12, 1999, the RO received the 
appellant's Appeal to Board of Veterans' Appeals (VA form 9) 
addressing the issue of entitlement to service connection for 
arthritis of multiple joints.  The RO received it as an 
attachment to a January 8, 1999, memorandum from the 
appellant's representative.  The VAF 9 was signed by the 
appellant and dated December 21, 1998.

In a February 2000 statement, the appellant asserted that he 
perfected his appeal within the time allotted to perfect 
appeals.  He averred that shortly before the time expired, 
his representative telephoned the RO in his presence, 
inquired whether it was too late to appeal, and was told it 
was not and the RO would accept the appeal.  He argued, in 
essence, that the Board should be constrained to accept the 
appeal as timely because a VA employee informed him it would 
be accepted, and that strict adherence to the timing 
requirement was inconsistent with the non-adversarial 
relationship between VA and its claimants.  The appellant 
argued that he is not required by law to specify with 
precision the laws and regulations under which he seeks VA 
benefits.  He further argued that VA is obligated to fully 
inform him of the benefits and services to which he may be 
entitled, citing 38 U.S.C. § 7722.  

The Board has the authority to adjudicate or address in the 
first instance the question of timeliness of a substantive 
appeal, and may dismiss an appeal in the absence of a timely 
filed substantive appeal.  VAOPGCPREC 9-99.  The Board is 
authorized by law to review on appeal a decision by a VA 
agency of original jurisdiction.  See generally 38 U.S.C.A. 
Chap 71 (West 1991 & Supp. 1999).  VA has promulgated 
regulations and rules of practice of the Board to implement 
the pertinent statutes.  See generally 38 C.F.R. Parts 19 and 
20 (1999).  Statute specifically provides that "[a]n 
application for review on appeal shall not be entertained 
unless it is in conformity with [chapter 71]."  38 U.S.C.A. 
§ 7108 (West 1991).

The appellant initiated an appeal from the October 1997 
rating decision by filing the notice of disagreement received 
by the RO on October 23, 1998, the day before the one-year 
time to initiate an appeal expired.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1999).  Law 
and regulation provide that upon receipt of a NOD, the RO 
will issue a statement of the case (SOC) with notification of 
appellate rights and information about completing the appeal, 
including the time to perfect the appeal.  38 U.S.C.A. 
§ 7105(d)(1), (3) (West 1991), 38 C.F.R. § 19.29, 19.30 
(1999).  The RO issued the SOC as required.

Statute provides that a claimant for VA benefits must perfect 
an appeal within 60 days of the date the SOC is mailed.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  The date of the SOC is 
presumed to be the date the RO mailed it.  38 C.F.R. 
§ 3.302(b) (1999).

When any written document in an appeal to the Board must be 
filed within a specific time, a response postmarked prior to 
the expiration of the applicable time limit will be accepted 
as timely filed.  If a postmark is not of record, it is 
presumed to be five days prior to the date the RO received 
the document, excluding Saturdays, Sundays, and legal 
holidays.  38 C.F.R. § 3.305(a) (1999).  In computing the 
time limit for filing a written document, the first day of 
the specified period is excluded, and the last day is 
included.  If the time would expire on a Saturday, Sunday, or 
a legal holiday, the next succeeding workday is included in 
the computation.  38 C.F.R. § 3.305(b) (1999).

Calculating 60 days from the date of the SOC, the date of 
mailing, November 5, 1998, is counted as day zero, not day 
one, because the first day of the 60 day period is excluded.  
Counting November 6, 1998, as day one, the substantive appeal 
was due on or before January 4, 1999.  The RO received the 
appellant's substantive appeal on January 12, 1999.  That was 
the 68th day following the mailing of the SOC.  The postmark 
date is not of record, and it is therefore presumed to be 
five days before the date of receipt; Saturdays, Sundays and 
legal holidays excluded from the calculation.  According to 
the perpetual calendar, January 4, 1999, was a Monday, and 
January 12, 1999, was a Tuesday.  Webster's Third New 
International Dictionary 1685 (Merriam-Webster 1993).  There 
was one weekend to exclude from the calculation of five days 
prior to Tuesday January 12, 1999.  There were no legal 
holidays.  Excluding the two weekend days from the 
calculation of the postmark date, the postmark date is 
presumed to have been January 5, 1999, where the exclusion of 
the two days means seven days are subtracted from the date of 
receipt to compute the postmark date.  The appeal was not 
timely filed.  38 U.S.C.A. § 7105(d)(3) (1991); 38 C.F.R. 
§§ 3.302(b), 3.305 (1999).

The appellant has argued that his appeal was timely.  The 
facts, as shown in the above analysis, are otherwise.  His 
allegation that his representative inquired in his presence 
whether there was still time to appeal and the alleged VA 
response is not credible.  There is no report of telephone 
contact.  His representative has not corroborated his 
allegation, even though informed of the Board's intent to 
consider the timeliness of the appeal.

Moreover, even if the appellant's assertion is true and 
accurate, the fact of the telephone conversation as reported 
is not probative of whether the appeal was timely.  First, he 
did not state the date of the purported call.  Second, if the 
call was prior to the deadline, and the VA response was as 
reported, a VA employee's statement prior to the expiration 
of the deadline that the appeal would be accepted cannot be 
presumed to meant anything more than it would be accepted if 
timely.  It is not evidence of an extension of time to appeal 
or of a waiver of the requirement to perfect the appeal.  The 
appellant's February 2000 statement in no way indicates that 
the purported conversation expressed an intent to apply for 
an extension of time to file, and such an application must be 
in writing.  38 C.F.R. § 20.303 (1999).

Neither law nor regulation provides for the RO to waive the 
requirement of a timely substantive appeal.  Both the 
statutory and the regulatory requirement that a substantive 
appeal be timely are in the sections of their respective 
codes pertaining to the BVA.  See 38 U.S.C.A. Chap. 71 (West 
1991 & Supp. 1999); 38 C.F.R. Part 20 (1999).  Although it is 
within the RO's discretion to close a case for failure to 
respond to a SOC, "questions as to timeliness . . . of 
response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  

The appellant decries the strict application of the time 
limit for appeals.  The facts show that in this case the rule 
is not particularly strictly applied.  The calculation of the 
date of receipt using the postmark rule presents the 
appearance that the appeal was late by just one day.  The 
appellant's representative did not, however, transmit the 
appeal to the RO until January 8, 1999, four days late, as 
seen by the representative's own memorandum.

The appellant's arguments regarding the lack of specificity 
of legal citation required in appeals and VA's duty under the 
veteran's benefits outreach law, see 38 U.S.C.A. § 7722 (West 
1991), to inform him of all VA benefits and services to which 
he may be entitled are inapposite to the issue of timeliness 
of his appeal.  The substance of his appeal is not at issue.  
The question of timeliness of an appeal is one of procedure 
and the Board's jurisdiction, not one of the appellant's 
awareness of VA benefits and services and VA's duty to inform 
him of benefits and services.

In short, the appellant filed an untimely appeal.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  Timely filing of an 
appeal is a requirement of Chapter 71 of title 38, United 
States Code, and the Board shall not entertain an application 
for review on appeal unless it conforms to the rules in that 
chapter.  38 U.S.C.A. § 7108 (West 1991).


ORDER

Whereas the appellant has not filed a timely substantive 
appeal from the October 1997 rating decision that denied his 
application to reopen a claim of service connection for 
arthritis of multiple joints, the appeal is dismissed.



           
     J. SHERMAN ROBERTS
     Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


